     Case: 1:19-cv-03544 Document #: 31 Filed: 07/02/19 Page 1 of 7 PageID #:910



              IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS
                        EASTERN DIVISION
MOVADO GROUP,INC., AND          $
MOVADO LLC,                     $
                                                  $
                Plaintiffs,                       $
                                                  $
                                                  $
v.                                                $    CNIL ACTION NO. l:19-cv-03544
                                                  $
                                                  s    District Judge Ronald A. Guzman
THE PARTNERSHIPS AND                              $    Magistrate Judge Jeffrey Cummings
UNINCORPORATED ASSOCIATIONS                       s
IDENTIFIED ON SCHEDULE 66A,"                      $
                                                  $
                Defendants.                       $



                              PRELIMINARY INJUNCTION ORDER

        On this day, the Court heard Plaintiffs Movado Group, Inc. and Movado LLC's

(collectively, "Plaintiffs" or "Movado") Motion for Preliminary Injunction (the "Motion"). After

considering the Motion and supporting documents and evidence, as well as all other matters of

record, the Court is of the opinion that the Motion is meritorious and should be GRANTED. It is

therefore ORDERED that:

        1.     The Defendants listed on Schedule A to Plaintiffs' Original Complaint are subject

to this Court's jurisdiction by virtue of operating fully interactive commercial internet stores that,

among other things, offer     to sell and ship products into the State of Illinois and to Illinois
residents. As a result, the Defendants have intentionally directed their activities at Illinois and

have purposefully availed themselves of the privilege      of conducting    business   in the State of
Illinois. The injury alleged by Plaintiffs arises from Defendants' conduct in the State of Illinois,

and thus, the Court's exercise    of specific personal jurisdiction over the Defendants does not
     Case: 1:19-cv-03544 Document #: 31 Filed: 07/02/19 Page 2 of 7 PageID #:910



offend traditional notions of fair play and substantial justice. See Christian Dior Couture, S.A.   v.


zia, No. l5-cv-6324,2015 U.s. Dist. LExls 158225, at*5-7 (N.D. Ill. Nov. 17,2015).

       2.      The Plaintiffs are also entitled to the requested preliminary injunction order, and

by entering this Preliminary Injunction, the Court finds that the relief set forth in the previously

granted Ex Parte Temporary Restraining Order ("TRO"), ECF No. 19, shall remain in place

through the pendency of this litigation.

       3.      This Preliminary Injunction is supported by the evidence presented by Plaintiffs

and is warranted under Federal Rule of Civil Procedure        65. Plaintiffs have presented sufficient
evidence showing that Defendants are likely selling counterfeit and infringing products that are

using one or more of the following MOVADO Trademarks without authorization:


               Trademark                   Registration No.                   Goods


                                                                        Watches and parts
               MOVADO                         1,294,171                     therefor


                                                                     Jewelry; rings; bracelets;
               MOVADO                         3,120,578                necklaces; cufflinks;
                                                                        earrings; pendants

                                                                         Horological and
               MOVADO                         3,785,542              chronometric instruments


                                                                        Horological and
            MOVADO BOLD                       4,166,914             chronometric instruments


                                                                        Smartwatches and
               MOVADO                         5,254,113                  wearable digital
                                                                        electronic devices
                                                                             Watches
              HERITAGE                        1,494,165


                                                                          Wrist watches
               MUSEUM                         1,114.067




                                                                    Preliminary Injunction Order page2
       Case: 1:19-cv-03544 Document #: 31 Filed: 07/02/19 Page 3 of 7 PageID #:910




                                                                          Watches
                  YTZTO                       2,098,170


                                                                          Watches
                  ELIRO                       2,493,126


                                                                         Watches
              ESPERANZA                       2,859,263


                                                                         Watches
               AMOROSA                        2,767,577


                                                                     Horological and
               RED LABEL                      3,782,004          chronometric instruments


                                                                     Horological and
               SERIES   8OO                   3,739,784          chronometric instruments


                                                                         Watches
                                               1,398,457


                    {&"                                                  Watches
                                               1,381,257




Accordingly, Plaintiffs have established a likelihood of success on the merits for each cause of

action asserted   in Plaintiffs' Original Complaint.        See Bulgari S.p.A.      v. P'ships   &

Unincorporated Ass'ns ldentified on Schedule       "A", No. 14-cv-4819, 2014 U.S. Dist. LEXIS
107218, at *8-24 (l{.D. Ill. Jul. 18,2014).

         4.    Plaintiffs have further established that without this Preliminary Injunction, they

will   suffer irreparable harm for which there is no adequate remedy at       law.   Movado    has

presented evidence that   it   has spent millions of dollars promoting its brand and the MOVADO

Trademarks, reflecting that they have significant economic value. As the Court has already held,

Movado has further shown a likelihood of success on the merits of its asserted claims including



                                                                Preliminary Injunction Order Page 3
       Case: 1:19-cv-03544 Document #: 31 Filed: 07/02/19 Page 4 of 7 PageID #:910



trademark counterfeiting and trademark infringement under the Lanham           Act.   See 15 U.S.C. $

I   I14. Accordingly, Movado   has presented evidence establishing that    it has and will continue to

suffer irreparable harm in the form of loss of goodwill, brand dilution, and control over the

quality of products that bear its federally registered trademarks. No other adequate remedy at

law exists to cure that harm. See Bulgari, S.p.A. v. Xiaohong, No. l5-cv-05148, 2015 U.S. Dist.

LEXIS 140606, at *8-9 (N.D. Ill. Oct. 15,2015).

         5.     The balance-of-harms and effect-on-public-interest factors also favor issuing this

Preliminary Injunction. Any harm to Defendants is outweighed by the irreparable harm to

Plaintiffs as found above, and the public interest is served by the enforcement of trademark laws,

which seek to prevent consumer confusion. See Miyano Mach. USA, Inc. v. Miyanohitec Mach.,

Inc., 576 F. Supp. 2d 868, 888 (N.D. Ill. 2008). Thus, the Court concludes that Plaintiffs          are

entitled to this Preliminary Injunction.

         6.    In view of the foregoing and other matters of record, the Court             enters this

Preliminary Injunction and ORDERS that Defendants, and any officers, employees, agents, or

any other person or entity acting on behalf of Defendants, collectively or individually,            are

enjoined and restrained during the pendency of this litigation from directly or indirectly using in

any manner one or more of the MOVADO Trademarks without authorization, including but not

limited to using any reproduction, copy, or substantially indistinguishable imitation of any

MOVADO Trademark in connection with the offering for sale, distribution, manufacturing,

shipping, marketing, or advertising        of any product that is not a genuine Movado product
authorized by Movado to be sold.

        7.     It is further ordered that any third party that has contracted with, is in privity with,

is associated with, and/or has provided any service to Defendants, individually or collectively,



                                                                   Preliminary Injunction Order Page   4
       Case: 1:19-cv-03544 Document #: 31 Filed: 07/02/19 Page 5 of 7 PageID #:910




that     related in any way with the Defendants' listings at    ISSUE    this lawsuit as reflected on

Schedule   A to the Plaintiffs' Original Complaint and this Order, including but not limited        to

AliExpress, Amazon, DHgate, eBay, Wish.com, PayPal, Western Union,                     or any other
marketplace, merchant account providers, payment providers, third party processors, andlor

credit card associations (collectively, the "Third Party Providers") are upon receiving notice of

this Order restrained and enjoined during the pendency of this litigation from and ordered to:

                a).     cease and disable Defendants' listings set forth         Schedule   A to the
Plaintiffs' Original Complaint and this Order;

                b).     cease and disable   all advertising used by or associated with Defendants'

listings set forth in Schedule A to the Plaintiffs' Original Complaint and this Order; and

                c).    restrain, enjoin, and freeze all accounts and funds that are connected in

any way to each Defendant or each Defendant's online listings set forth in Schedule A to this

Order and prohibit the transfer, movement, altering, or disposing of those funds in any way from

the existing accounts until further ordered by this Court.

         8.     The Court further orders that Plaintiffs are entitled to expedited discovery.

Accordingly, any and all applicable third parties that receive notice of this Order, including but

not limited to the Third Party Providers and any other party that has contracted with, is in privity

with, is associated with, and/or has provided any service to Defendants, individually or

collectively, that is related in any way with the Defendants' listings at issue in this lawsuit     as

reflected on Schedule A, shall within 7 days of receiving notice of this order, to the extent not

already provided, provide documents or business records to Plaintiffs sufficient        to show the
following to the extent in the third party's possession, custody, or control:

                a).    the identity and location of all financial accounts associated with or



                                                                   Preliminary Injunction Order Page 5
     Case: 1:19-cv-03544 Document #: 31 Filed: 07/02/19 Page 6 of 7 PageID #:910



reflecting sales made by each Defendant, including without limitation, any and all PayPal

accounts, Alipay accounts, DHgate pay accounts, Wish.com accounts, Amazon Pay accounts,

Western Union accounts,         or any other payment provider       account related   in any way to
Defendants;

                  b).     for each financial account identified in response to (a), provide a full

accounting of all amounts currently maintained in each such account as of the date this Order

was received;

                  c).     for each Defendant a full accounting, in U.S. doltars, of all sales made by

each Defendant in the last 12 months;

                  d).     for each Defendant all identifuing information, including but not limited to

all e-mail    addresses, physical addresses, telephone numbers, and any other contact information

associated    with each Defendant, including its agents, officers, employees, affiliates, subsidiaries,

parents, and/or any other person or entity acting on behalf of the Defendant; and

                  e).    the identity of all online marketplace listings registered to each Defendant.

         9.       Pursuant to Federal Rule of   Civil Procedure 65(c), the $10,000 bond posted by

Plaintiff shall remain with the Court until Final disposition of this case or until this Preliminary

Injunction is terminated.

         10.      Any Defendant that is the subject of this Order may appear and move to dissolve

or modify the Order on two (2) days notice to Plaintiffs or a lesser time period as ordered by the

Court.




                                                                    Preliminary Injunction Order Page   6
    Case: 1:19-cv-03544 Document #: 31 Filed: 07/02/19 Page 7 of 7 PageID #:910




Dated: Iuly 2,2019




                                            United States District Judge




                                                       Preliminary Injunetion Order Page   7
